DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 08/16/2022.  These drawings are acceptable.

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 08/16/2022 containing amendments and remarks to the claims and specification.
The objections of claims 1, 6, 7, 9 and 18 for minor informalities are withdrawn due to amendments made to the claims and cancellation of claims 9 and 18.
The rejections of claims 1-20 under 35 U.S.C. 112(b) are withdrawn due to amendments made to the claims and cancellation of claims 9 and 18.
The rejections of claims 4 and 13 under 35 U.S.C. 112(d) are withdrawn due to amendments made to the claims. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

No prior art alone or in combination with references discloses a FCC process as recited in claim 1. Specifically, no prior art discloses or reasonably suggests a FCC process comprising adding a crude lignin oil (CLO) to a FCC unit, wherein the CLO comprises lignin and a polar solvent in 1:10 to 1:0.3 w/v ratio, the lignin has a weight average molecular weight (Mw) in a range of 1000-2000 Dalton and the polar organic solvent comprises methanol, the CLO is a medium crude lignin composition (CLO-M) comprising the claimed weight percentages of lignin and polar organic solvent or a high crude lignin composition (CLO-H) comprising the claimed weight percentages of lignin and polar organic solvent, and the oxygen to carbon ratio (O:C ratio) of the lignin in the CLO-M and CLO-H is in the range of 0.25-0.45.
WO 2012/091815 A1 (cited in the IDS dated 11/22/2021, hereinafter referred to as “Gong”) discloses integrating a biomass pyrolysis and upgrading process into a fluid catalytic cracking unit (Abstract). Gong discloses adding a conventional FCC feed and a mixture of a solvent and biomass into an FCC riser, wherein the biomass may comprise materials comprising lignin and the solvent may comprise alcohols, and adding regenerated catalyst from a regenerator to the FCC riser for catalytic cracking and upgrading (Abstract; [0014]; [0015]; [0021]; [0029]; [0030]). Gong differs from the claimed invention in that Gong does not appear to explicitly disclose using a crude lignin oil having the claimed characteristics (i.e. w/v ratio, lignin Mw and weight percentages of lignin and polar organic solvent) and a solvent comprising methanol. Gong is generic to using any biomass and one of ordinary skill would not be guided or directed to the specifics of the claimed invention. 
WO 2019/053287 (cited in the IDS dated 11/22/2021, hereinafter referred to as “Kouris”) discloses a method for production of a crude lignin oil (CLO) comprising providing a lignin-rich solid feedstock and subjecting the lignin-rich solid feedstock to a treatment in a polar organic solvent (Abstract). The process produces medium crude lignin oil (CLO-M) and high crude lignin oil (CLO-H) having the same or overlapping characteristics as recited in instant claim 1, wherein the polar organic solvent comprises methanol (p. 7, lines 31-32; p. 8, line 36 to p. 9, line 33). Kouris discloses producing CLO compositions similarly as recited in instant claim 8 and 17 having similar characteristics/properties as recited in claims 1, 5-7, and 14-16, however, Kouris fails to disclose an FCC process using the CLO. 
WO 2016/204682 A1 (hereinafter referred to as “Dahlstrand”) discloses a composition comprising lignin and a solvent (Abstract). Dahlstrand discloses preparing a composition comprising a lignin and solvent that would be suitable for catalytic cracking such as FCC (p. 4, lines 9-11 and p. 12, lines 12-31). The composition may comprise a lignin having a weight average molecular weight between 1,000 and 4,000 g/mol (col. 8, lines 15-20), the solvent may comprise methanol (p. 14, line 11), and the amount of solvent and lignin may overlap the claimed amounts of lignin and polar organic solvent (p. 14, lines 1-5). Dahlstrand differs from the claimed invention in that Dahlstrand fails to disclose a carbon to oxygen ratio of the lignin, teaches modifying the lignin with an alkyl containing group to increase solubility of the lignin in the solvent resulting in a substantially different lignin composition, and merely suggests that a composition suitable for FCC without disclosing a FCC process. 
Therefore, while the prior art discloses similar processes for preparing crude lignin oil having similar properties as claimed the prior art fails to disclose or reasonably suggest using specifically CLO having the claimed characteristics/properties in a FCC process as recited in the claims. As such, claims 1-8, 10-17 and 19-20 are allowed. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772